Citation Nr: 1618166	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  07-13 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a pelvic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel







INTRODUCTION

The Veteran served on active duty from October 1968 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angles, California.  This case was most recently before the Board in March 2015.

The Veteran indicated on his November 2008 VA Form 9 that he wished to testify at a Board hearing.  In January 2009 correspondence, he withdrew the hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As directed by the Board's March 2015 remand, in November 2015 the Veteran underwent a VA examination in an effort to address the medical matters raised by this appeal.  While the November 2015 VA examiner provided an opinion as to why the Veteran's left-sided pelvic scrotal ultrasound findings were unrelated to his appendectomy, the examiner did not state, as had been requested in the March 2015 Board Remand, whether the Veteran's pelvic disorder was otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran's claims file to the physician who conducted the November 2015 VA examination and request that the examiner provide an addendum containing an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a pelvic disorder related to his military service.

If the November 2015 VA examiner is not available, the AOJ should request another qualified examiner to review the claims file (and schedule another examination, if necessary) and provide the requested opinion.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

2.  The AOJ should then, based on all the evidence of record, readjudicate the issue of entitlement to service connection for a pelvic disorder.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


